Citation Nr: 1225474	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis in the joints, to include as secondary to service connected residuals of his right ankle injury.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected residuals of  his right ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

When this matter was last before the Board in May 2011, it included issues of entitlement to service connection for a bilateral hip disability, a right knee disability, a cervical spine disability, and residuals of a coccyx injury.  In a March 2012 rating decision, service connection was granted for a cervical spine disorder with arthritis, a right knee disorder with arthritis, a right hip condition with arthritis, a left hip condition with arthritis, and residuals of a coccyx injury with arthritis.  As the benefits sought have been granted with respect to those appeals, there remain no questions of law or fact in dispute as to service connection for those conditions and the issues are no longer before the Board.  38 U.S.C.A. § 7105(a) (West 2002).  

In June 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  



REMAND

The Board remanded these issues in May 2011 to obtain additional expert medical evidence and for the agency of original jurisdiction (AOJ), which is the RO/AMC, to readjudicate the claims following such development.  The requested development as to both issues is not adequate and the AOJ did not readjudicate the issue of entitlement to service connection for arthritis of multiple joints.  Another remand is therefore necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that an appellant is entitled as a matter of law to compliance with the Board's remand orders).  

In the May 2011 Remand, the Board requested an expert opinion as to whether the Veteran's lumbar spine disability and/or arthritis of multiple joints were the result of his active service, the result of his service-connected head injury, the result of his service-connected residual of right ankle fracture, had been aggravated by his service-connected disabilities, or had onset during or within one year of his separation from active service.  In July 2011, an opinion was obtained.  The opinion did not adequately address the questions posed by the Board.  

As to the lumbar spine disability, the July 2011 opinion, in its entirety, is as follows (upper - lower case corrected):  

The condition/disability lumbar spine disability is less likely as not (less than 50/50 probability) caused by or a result of a.  the result of his active service or any incident therein, including the inservice head injury with concussion and fall in which he fractures his right ankle, or b.  in the alternative is the result of the service-connected residuals of right ankle fracture with degenerative joint disease (during the appeal period up to the time of the Veteran's right knee amputation), or is the result of aggravation by the service connected disabilities, or c.  had its onset during active service or within the one-year presumptive period for arthritis.  

Rationale for opinion given:  Based on review of this veteran's record, his testimony indicated that his low back condition started in approximately 1966 when he picked up a welding machine in the snow.  According to the record, he was put in traction in St. Luke's hospital in Cedar Rapids for 1 week.  This occurred 6 years after military service.  

This opinion meaningfully responded, at most, to no more than whether the low back condition had onset during service or within one year of separation from service.  The examiner's rational is based on the timing of the reported injury with respect to the treatment several years later.  It does not adequately address whether the low back condition was the result (i.e. caused by) his service-connected residuals of right ankle fracture with degenerative joint disease or his service-connected head injury with concussion.  Nor does it adequately address whether his low back condition was aggravated by his service-connected disabilities.  This is because the opinion does not take into account whether those service-connected conditions, over a period of time, either caused or aggravated his low back condition that eventually led to being placed in traction six years after service or whether his service-connected disabilities chronically worsened his low back condition since that time.  An adequate medical opinion is one that provides a detailed description of the disability, takes into consideration the relevant history and examinations of the disability, and includes an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  This opinion provides no such analysis.  A remand is therefore necessary to obtain an adequate medical opinion with regard to his claim of entitlement to service connection for a lumbar spine disability.  

The issue of entitlement to service connection for "arthritis in the joints, including as secondary to service-connected residuals of right ankle injury."  was included in the May 2011 Remand.  The documents issued by the AOJ after that Remand were a rating decision and a supplemental statement of the case, both issued in March 2012.  Neither of these documents addressed that issue.  Hence, the issue was not readjudicated.  

In his April 1997 claim, the Veteran requested service connection for arthritis of multiple joints.  In a January 2007 writing, the Veteran contended that he suffered from degenerative arthritis caused by injuries sustained during service.  He reported arthritis of the right ankle, hip, and back due to a fall during service.  He also reported that he has arthritis in his hands, neck, and shoulders.  

During a May 2004 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that the specific joints that he believed to be arthritic were his knees, right hip, and the small of his back.  His representative stated on the record that a VA physician had stated in a February 1966 letter, that the Veteran had degenerative joint disease of his lower back, both knees and both shoulders.  When asked what joints he believed were arthritic due to service, the Veteran testified that "degenerative arthritis sort of spreads . . . and it goes, . . . all over your body actually."  

In February 2010, VA afforded the Veteran an examination with regard to this claim and in January 2011 the examiner provided a nexus opinion.  In both the February 2010 examination report and the January 2011 nexus opinion the purpose of the examination is stated as "evaluation of the veteran's complaints due to arthritis, specifically his shoulders, hips, left knee and left ankle."  Thus the examination and opinion are inadequate because both excluded from consideration arthritis of his hands, or, for that matter, any other joint that the Veteran is claiming to have been afflicted with arthritis due to service.  

Just as important, in the July 2011 medical opinion the examiner provided the following (upper - lower case corrected):

The condition/disability arthritis in all joints is as least as likely as not (50/50 probability) caused by or a result of is the result of his active service or any incident therein, including the inservice head injury with concussion and fall in which he fracture his right ankle, or b.  in the alternative, is the result of the service-connected residuals of right ankle fracture with degenerative joint disease (during the appeal period up to the time of the Veterans right knee amputation), or is the result of aggravation by the eservice connected disabilities, or c. had its onset during active service or within the one-year presumption period for arthritis.  

Rationale for opinion given:  This opinion with regards to arthritis involves some speculation on the part of the examiner, because it is common to see degenerative arthritis or osteoarthritis in veteran's (sic) in this age group.  However, given the instructions in the remand, it is certainly possible that the post-traumatic arthritis is in part secondary to changes in gait or compensatory movements resulting from his fall or head trauma as listed above.  

There is what appears to be an inconsistency when comparing the opinion addressing arthritis of multiple joints and the opinion addressing the low back disability.  The examiner stated that it is at least as likely as not that the arthritis of multiple joints is the result of the Veteran's active service and also stated that it is less likely that not that the Veteran's lumbar spine disability is the result of his active service.  Yet, the July 2008 radiology report of his low back, included in the February 2010 examination report, lists an impression of scoliosis with degenerative joint disease.  Thus, it is unclear to the Board why the degenerative joint disease of multiple joints is as likely as not due to service - including because of changes of gait etc. - but the degenerative joint disease of the low back is less likely than not due to service.  On remand the examiner should provide a clear explanation as to any conclusion reached.  

On remand, another examination must be afforded the Veteran to determine precisely what joints are affected by arthritis, to include his hands or any other joint that the Veteran identifies.  So that the Veteran has sufficient opportunity to reflect on what joints he believes he has arthritis related to service, the AOJ must send him a letter prior to the examination requesting that he identify the joints that he believes are affected by arthritis due to service, including as secondary to service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he specifically identify the joints or location of the joints (i.e. the hands) that he believes are arthritic due to service, to include as secondary to service connected disabilities.  

2.  Ensure that the Veteran is scheduled for another examination of his joints, including a spine examination.  If the examiner who conducted the February 2010 examination and provide the July 2011 opinion is available, she should conduct the examination and provide the opinion.  If not, another examiner may do so.  The claims file, to include a copy of this Remand, must be provided to the examiner, the examiner must review the claims file, including the entire text of this Remand, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to individually and separately address each of the following:

(a)  Provide findings as to whether the Veteran has arthritis of his hands and whether he has arthritis of any other joint that he asserts is arthritic due to his active service (including as secondary to service-connected disabilities).  

(b)  As to each joint found to be arthritic (including the hands, if arthritic, and lumbar spine), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis had onset during his active service or manifested within one year of separation from active service.  A complete rationale must be provided for any and all conclusions reached.  

(c)  As to each such joint found to be arthritic (including the hands, if arthritic, and lumbar spine), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis was caused by his service-connected traumatic brain injury (previously described as residuals of head injury termed traumatic encephalopathy).  A complete rationale must be provided for any and all conclusions reached.  

(d)  As to each such joint found to be arthritic (including the hands, if arthritic, and lumbar spine), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such arthritis was chronically worsened beyond its natural progression by his service-connected traumatic brain injury (previously described as residuals of head injury termed traumatic encephalopathy).  A complete rationale must be provided for any and all conclusions reached.  

(e)  As to each such joint found to be arthritic (including the hands, if arthritic, and lumbar spine), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis was caused by his service-connected residuals of right ankle fracture with degenerative joint disease (that existed prior to his right lower extremity amputation).  A complete rationale must be provided for any and all conclusions reached.  

(f)  As to each such joint found to be arthritic (including the hands, if arthritic, and lumbar spine), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such arthritis was chronically worsened beyond its natural progression by his service-connected residuals of right ankle fracture with degenerative joint disease (that existed prior to his right lower extremity amputation).  A complete rationale must be provided for any and all conclusions reached. 

(g)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis had onset during or was caused by his active service.  A complete rationale must be provided for any and all conclusions reached.  

(h)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis was caused by his service-connected traumatic brain injury (previously described as residuals of head injury termed traumatic encephalopathy).  A complete rationale must be provided for any and all conclusions reached.

(i)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis was chronically worsened beyond its natural progression by his service-connected traumatic brain injury (previously described as residuals of head injury termed traumatic encephalopathy).  A complete rationale must be provided for any and all conclusions reached.

(j)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis was caused by his service-connected residuals of right ankle fracture with degenerative joint disease (that existed prior to his right lower extremity amputation).  A complete rationale must be provided for any and all conclusions reached.

(k)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's scoliosis was chronically worsened beyond its natural progression by his service-connected residuals of right ankle fracture with degenerative joint disease (that existed prior to his right lower extremity amputation.  A complete rationale must be provided for any and all conclusions reached.  

3.  Then, the AOJ must readjudicate both issues listed on the title page of this Remand.  If any benefit sought is not granted in full, the AOJ must provide the Veteran and his representative with a supplemental statement of the case as to each such issue and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


